Title: From Thomas Jefferson to James Madison, 24 February 1823
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello
Feb. 24. 23.
I have read mr Cox’s letters and some of his papers, which I now return you. it is impossible for me to write to him. with two crippled hands I abandon writing but from the most urgent necessities; and above all things I should not meddle in a Presidential election, nor even express a sentiment on the subject of the Candidates. as you propose to write to him, will you be so good as to add a line for me of the above purport? it will be a great relief to me; as it hurts me much to take no notice of the letter of an old friend.The acceptance of the loan being now approved by five of us I shall proceed immediately to have the workmen engaged. as there are some very important points to be decided on previously to embarking in such a building, I sent to request Genl Cocke to join me in setting the thing agoing. but he had engagements which prevented his leaving home; and as the case admits no delay, I shall proceed according to the best of my judgment, with the aid of mr Brockenbrough, and with all the caution the case admits. ever & affectionately yours
						Th: Jefferson
					